DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 01/13/2022 together with the examiner’s amendment are sufficient to overcome all previous rejections and or objections.  All rejection and/or objection are herein withdrawn.

Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 10, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 9 has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I and III as set forth in the Office action mailed on 07/22/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 3, 6-20 are pending, claims 1, 3, 6-8 and 10-20 are under examination.

Terminal Disclaimer
The terminal disclaimer filed on 02/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 11096928 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Benjamin B. Lu on 01/28/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 is amended as:
Claim 1.	A pharmaceutical preparation comprising a first active component, a second active component and a pharmaceutically acceptable excipient, wherein said first active component is 4-(((2S,4R)-1-([1,1'-biphenyl]-4-yl)-5-ethoxy-4-methyl-5-oxopentan-2-yl)amino)-4-oxobutanoic acid or a pharmaceutically acceptable salt thereof; 
said second active component is selected from the following compounds:

    PNG
    media_image1.png
    264
    1016
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    287
    765
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    276
    709
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    311
    772
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    328
    758
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
;
and
said pharmaceutically acceptable excipients include microcrystalline cellulose and another excipient, wherein said microcrystalline cellulose has a particle size of 95 μm or less.

Claims 3, 6-9, cancel claims 3 and 6-9.
Claim 10, line 2, delete “preventing and / or”.
Claim 11, cancel claim 11.
Claim 18, line 1, replace “claim 8” by ---claim 17---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amended claim is narrowed down is it is not obvious in view of arts in the record. Since there is no other outstanding issue remaining, claims 1, 10, 12-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 10, 12-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613